Citation Nr: 1609104	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for amputation, right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served on active duty from December 1951 to February 1952, and has been a member of the United States Coast Guard Auxiliary since 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO. A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

While the Veteran injured his right foot during volunteer work with the Coast Guard Auxiliary, such service is not recognized as active military, naval or air service in the Armed Forces of the United States.


CONCLUSION OF LAW

Amputation, right great toe, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 101(24), 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). Such notice must be provided prior to the initial adjudication of the claim and must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial August 2009 adjudication of the appellant's claim, a letter dated in April 2009 was sent to the appellant in accordance with the duty to notify. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The appellant was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence he was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claim. See Pelegrini II. The appellant was also notified of the criteria for establishing an effective date and disability rating. See Dingess. In that regard, the appellant received complete notice regarding his claim. 

The appellant's service treatment records and VA and private treatment records, as well as his pertinent service records from the Coast Guard, have been associated with the claims file. The appellant was not afforded a VA examination, as will be discussed below, his amputation, right great toe, occurred in 2005, during volunteer work with the Coast Guard Auxiliary, service that is not recognized as active military, naval or air service in the Armed Forces of the United States such that benefits are warranted. Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4).

VA has provided the appellant with opportunity to submit evidence and arguments in support of his claim. He has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. The record is complete and the case is ready for review. 

Also, as noted above, the appellant was afforded a hearing in which he presented oral argument in support of his claim. A VLJ who chairs a hearing shall fulfill two duties, fully explain the issues and suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010). At the hearing, the VLJ asked specific questions concerning the elements that were lacking in order to substantiate the appellant's service connection claim, including queries specifically directed at establishing the type of service to which he was assigned at the time of his injury giving rise to the disability claimed herein. The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R.              § 3.303(a). 

In order for a person to be considered a "Veteran" for VA benefits purposes, he must have served in the active military, naval or air service, meaning, he must have had active duty service. The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6. 

Under the provisions of 38 C.F.R. § 3.7, certain individuals and groups are considered to have performed active military, naval, or air service. In this context, persons with active service in the Coast Guard on or after January 29, 1915, while under jurisdiction of the Treasury Department, Navy Department, or the Department of Transportation are considered to have performed active military, naval, or air service. 38 C.F.R. § 3.7(h). Further, under this provision, temporary members of the Coast Guard Reserve are considered to have performed active duty during periods of active duty for training, or inactive duty for training. 38 C.F.R.      § 3.6(c) and (d). 

Pursuant to section 401 of Public Law 95-202, the Secretary of Defense has certified that persons with active military service in designated groups are eligible for VA benefits, if their service is certified by the Secretary of Defense as active military service and if a discharge under honorable conditions is issued by the Secretary. 38 C.F.R. § 3.7. In this regard, service has not been certified as active military service for the Coast Guard Auxiliary. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the appellant asserts that service connection is warranted for his amputation, right great toe, on the basis that he incurred such injury while serving as a volunteer in the Coast Guard Auxiliary.
Of record is a Military Temporary Additional Duty (TAD) or Civilian Temporary Duty (TD) Request and Travel Order, for the period from October 2004 to September 2005, indicating that the appellant was assigned to the Coast Guard Auxiliary.

In a June 2005 electronic mail communication, a property officer at the air station requested additional personnel to assist the appellant, noted to be an Auxiliarist, loading property in a tent city.

Of record is also an Injury Report from the Coast Guard demonstrating that the appellant, as a member of the Coast Guard Auxiliary, was present for duty and performing military duty when he injured his right foot on June 28, 2005, while assisting with the loading of scrap metal into a dumpster. 

A number of Department of Labor medical forms are associated with the claims file detailing the appellant's right foot injuries, and subsequent amputation of the right great toe. In a November 2008 letter, the Coast Guard informed the Employment Standards Administration, Office of Workers Compensation Programs, that the appellant injured himself while on duty with the Coast Guard, and discussed his proper compensation rate in accordance with the Coast Guard Auxiliary Manual. By a January 2009 letter from the United States Department of Labor, Employment Standards Administration, Office of Workers Compensation Programs, the appellant was informed that he was approved for compensation.

During a June 2009 contact by telephone, the appellant informed the RO that at the time of his injury, he was not on active or reserve duty or a government employee, and was a volunteer, only paid for lunch and travel expenses. During a July 2009 contact by telephone, the appellant informed the RO that at the time of his injury, he was an Auxiliarist, and treated as an active duty member of the Coast Guard while on travel or when issued work orders.

During his February 2016 Board hearing, the appellant described his right foot injury, noted that he was in receipt of workers' compensation benefits, and asserted that he served along with active duty Coast Guard members and his service was no different than theirs and his disability warrants service connection. He reported that the Coast Guard Manual does not describe what happens to auxiliary members who injure themselves "under orders." He asserted that he was not paid for his volunteer work, only provided lunch and transportation costs; and that he had to follow orders, and had to follow "some of the military," reporting that when he was told to practice at the firing range, he did so. He noted that he received a miliary discount when recently he purchased a new vehicle. 

Based on the forgoing, the Board finds that service connection is not warranted for amputation, right great toe, and the claim is denied. While the appellant asserts that his volunteer service in the Coast Guard Auxiliary was "under orders" and should be treated as active duty, there is simply no regulation providing such. As discussed above, volunteer work with the Coast Guard Auxiliary is not service recognized as active military, naval or air service in the Armed Forces of the United States. While the appellant is in receipt of Military Temporary Additional Duty (TAD) or Civilian Temporary Duty (TD) Request and Travel Order indicating that he was assigned to the Coast Guard Auxiliary, and an Injury Report demonstrating that he, as a member of the Coast Guard Auxiliary, was present for duty and performing military duty when he injured his right foot, there is no evidence that he was assigned to any active duty, active duty for training, or inactive duty training such that he would be considered a "Veteran" for VA benefits purposes. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the appellant's claim. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.







							(Continued on the next page)

ORDER

Service connection for amputation, right great toe, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


